Citation Nr: 0720830	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-08 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




REMAND

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in St. Louis, Missouri.  
After the appeal was perfected, the case was transferred to 
the RO in Wichita, Kansas.

The outcome of this case turns, in part, on whether the 
appellant first entered on "active duty" as a member of the 
Armed Forces after June 30, 1985.  See 38 C.F.R. 
§§ 21.7020(b), 21.7042(a) (2006).  The Board is unable to 
answer that question based on current evidence.  Computer 
printouts of record appear to show that she entered onto duty 
in May 1973, September 1974, June 1980, and January 1991, and 
that she was released from duty in February 1975, February 
1990, and July 1991.  One printout also appears to show that 
she entered the Selected Reserve in December 1991.  None of 
these periods of service are clearly characterized.  Indeed, 
the RO itself has variously interpreted the evidence to show 
that the appellant had "active duty" from September 1974 to 
February 1975 and from June 1980 to July 1991, and to show 
that she had active duty from September 1974 to February 1975 
and from January to July 1991.  The appellant, on the other 
hand, has testified that her service from September 1974 to 
February 1975 was in the nature of active duty for training 
(ACDUTRA), rather than active duty, and that she is unsure as 
to her precise status during the time frame immediately 
preceding her "activation" in January 1991.  A remand is 
required so that these matters can be clarified.  38 C.F.R. 
§ 19.9 (2006).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Under the VCAA, VA is required to notify a claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Veterans and Dependents Education; Topping-Up Tuition 
Assistance; Licensing and Certification Tests; Duty to Assist 
Education Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) (to 
be codified at 38 C.F.R. Part 21).  Here, the appellant has 
not yet been given the sort of notice specifically 
contemplated by the VCAA.  This should be corrected.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a VCAA notice letter 
relative to the issue currently on appeal.  
Allow her a reasonable opportunity for 
response.

2.  Ask the service department (a) to verify 
all of the appellant's periods of service; 
(b) to specifically indicate, with respect to 
each discrete period, whether the appellant's 
duty was in the nature of active duty, 
extended active duty (Title 10), ACDUTRA, 
duty in the active guard reserve (Title 32), 
duty in the Selected Reserve, or some other 
type of duty; and (c) to provide a complete 
copy of the appellant's service personnel 
record, including any DD-214's and other 
related materials that document the dates and 
nature of the appellant's military service.  
The National Personnel Records Center should 
be contacted as one possible source of the 
requested evidence (and, if necessary, any 
reserve units to which she was assigned), and 
efforts to obtain the evidence should be 
discontinued only if it is concluded that the 
evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  Any 
information or evidence obtained must be 
associated with the record on appeal.

3.  Thereafter, take adjudicatory action on 
the claim here in question, taking into 
consideration the relevant provisions of 
38 C.F.R. §§ 21.7020(b), 21.7042(a), and 
21.7045(e).  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the appellant.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 21.7020(b), 21.7042(a), and 21.7045(e).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


